Citation Nr: 0606691	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  01-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of fractures 
of the left femoral neck and left femur, to include arthritis 
of the left hip, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from July 1965 until December 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In his substantive appeal received in January 2001, the 
veteran expressed his desire for a hearing before a Veterans 
Law Judge in Washington, D.C.  Such a hearing was scheduled, 
but the veteran failed to report.


FINDINGS OF FACT

The veteran's residuals of fractures of the left femoral neck 
and left femur, to include arthritis of the left hip, are 
currently productive of complaints of pain, stiffness, 
weakness and fatigability; objectively, there was pain and 
limited motion not requiring assistive devices for ambulation 
and not interfering with the activities of daily living.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for residuals of fractures of the left femoral neck 
and left femur, to include arthritis of the left hip have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5255 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2005 Supplemental 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the enactment of VCAA.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  The claims file also contains July 2001, March 
2002, and May 2005 VA requests for records from the Social 
Security Administration (SSA).  A response to the May 2005 
request indicates that there was no SSA file for the veteran.  

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

The veteran is currently assigned a 30 percent rating for 
residuals of a fracture of the left femoral neck and 
fractured left femur with left hip arthritis pursuant to 
Diagnostic Code 5255.  Under that Diagnostic Code, a 30 
percent evaluation is warranted for malunion of the femur, 
with marked knee or hip disability.  In order to achieve the 
next-higher 60 percent evaluation, the evidence must show a 
fracture of the surgical neck of the femur, with false joint, 
or with nonunion of fracture of the shaft or anatomical neck 
of the femur.

A review of the objective evidence fails to reveal a 
disability picture commensurate with the criteria for a 60 
percent rating under Diagnostic Code 5255.  Indeed, while 
June 2000 x-rays showed that three orthopedic pins were 
transfixing the neck of the femur due to remote trauma, there 
was no evidence of nonunion of the fracture or a false joint.  
Rather, minimal degenerative changes were noted.

In evaluating the veteran's left hip disability, the Board 
has appropriately considered additional functional limitation 
due to factors such as weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, VA examinations in June 2000 and February 2005 
indicated that the veteran did not use braces, canes or any 
other assistive devices.  Such examination reports do reveal 
complaints of left hip pain, and in June 2000 he reported 
some weakness, stiffness, fatigability and giving way of the 
left leg.  Additionally, the February 2005 VA examination 
indicated that the veteran took Naproxen 3 times a week for 
pain and that he also controlled his discomfort by taking hot 
baths and hot showers. 

Objectively, the June 2000 examination revealed hip flexion 
to 100 degrees, extension to 15 degrees, adduction to 25 
degrees, abduction to 45 degrees, and internal and external 
rotation to 60 degrees, all without pain.  The veteran had 
excellent strength in the muscles of his left thigh and left 
hip.  On subsequent VA evaluation in February 2005, the 
veteran had a slightly antalgic gait while wearing boots with 
lifts.  He was very antalgic when not wearing his lifts in 
his shoes.  The left leg measured 2 inches shorter than the 
right.  He had 40 degrees of hip extension, and internal and 
external rotation were each limited to 40 degrees.  There was 
pain and discomfort with additional external rotation of the 
right hip.  Adduction and abduction of the left hip were of 
full range of motion.  Both examinations indicated that the 
veteran's left hip disability did not interfere with the 
activities of daily living.

While the objective evidence detailed above does demonstrate 
some pain and limited motion associated with the veteran's 
residuals of a fracture of the left femoral neck and 
fractured left femur with left hip arthritis, such has 
already been contemplated in the assignment of the current 30 
percent rating in effect throughout the rating period on 
appeal.  Indeed, even accounting for such pain and limitation 
of motion, the veteran's disability picture is not analogous 
to the next-higher 60 percent evaluation under Diagnostic 
Code 5255.

The Board has also considered whether any alternate Code 
sections serve as a basis for a higher rating here.  In this 
regard, Diagnostic Code 5250 affords a 60 percent evaluation 
for favorable ankylosis of the hip in flexion at an angle 
between 20 degrees and 40 degrees, and in adduction or 
abduction.  However, as indicated upon VA examination in 
February 2005, there was no ankylosis present.  As such, Code 
section 5250 is not for application here.  

The Board has also considered Diagnostic Codes 5252, which 
affords a 40 percent evaluation for flexion of the thigh 
limited to 10 degrees.  The objective range of motion 
findings, described above, do not establish thigh flexion 
limited to 10 degrees.  Moreover, for the reasons indicated 
earlier, the higher rating is not justified on the basis of 
additional functional limitation under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
There are no other relevant Diagnostic codes for 
consideration.  

The Board has also considered whether a separate evaluation 
for left hip arthritis is warranted in the present case.  
Specifically, the veteran contends that when the RO granted 
service connection for left hip arthritis secondary to the 
residuals of his femur and hip fractures, he should have been 
granted a separate compensable evaluation for such arthritis.  
Indeed, at his February 2005 VA examination, he complained 
that his arthritic pain is especially bad on rainy days, or 
with prolonged traveling or walking.  He reported constant 
achy pain and stiffness in the left upper hip.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Here, the claims file contains x-ray evidence of left hip 
arthritis.  Therefore, per Diagnostic Code 5003, such 
arthritis should be rated on the basis of limited left hip 
motion.  However, it is noted that the veteran's current 30 
percent evaluation under Diagnostic Code 5255 already 
contemplates limited motion.  In this vein, it is noted that, 
while all disabilities, including those arising from a single 
disease entity, are to be rated separately, this does not 
apply where the conditions constitute the same disability or 
the same manifestation.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); see also 38 C.F.R. § 4.14 (2004) [ the evaluation 
of the same disability under various diagnoses is to be 
avoided].  Therefore, because the veteran has been 
compensated for his left hip and femur limitation of motion 
under Diagnostic Code 5255, any additional award predicated 
on limitation of motion of the same body part constitutes 
impermissible pyramiding and is to be avoided.  As such, a 
separate compensable rating for arthritis of the left hip is 
not warranted here.  

The Board has further contemplated whether an award of a 
separate rating for scars of the left hip area is justified 
here.  In this vein, the June 2000 VA examination report 
indicated an anterior scar over the distal femur, as well as 
a scar proximally and laterally over the left hip.  It was 
indicated that there was a little pain and tenderness 
associated with the scars.  However, on subsequent 
examination in February 2005, the two scars were again noted.  
It was indicated that there was no tenderness, drainage, 
edema, painful motion, weakness, redness or heat associated 
with such scars.  Therefore, despite the June 2000 finding, 
there does not appear to be a current chronic disability 
associated with the veteran's left hip and femur scars.  In 
so finding, it is further noted that the veteran has not 
contended any residual disability stemming from his surgical 
scars.  

In conclusion, the currently assigned 30 percent evaluation 
for residuals of fractures of the left femoral neck and left 
femur, to include arthritis of the left hip, is appropriate 
and there is no basis for an increased rating.  Moreover, as 
the 30 percent rating already contemplates limitation of 
motion, a separate compensable evaluation for left hip 
arthritis is not justified and would constitute pyramiding.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 30 percent for residuals of fractures 
of the left femoral neck and left femur, to include arthritis 
of the left hip, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


